DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 27 September 2021, in response to the Office Action mailed 27 May 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2005/0223002) in view of Ramer (US 2011/0258049).

As per claim 1, Agarwal teaches a method implemented by one or more processors [the system may comprise one or more processors (paras. 0031, etc.)], comprising: for each electronic communication of a corpus of shared electronic communications each shared by a corresponding user to a platform and each accessible to one or more corresponding other users of the platform [users and sources may communicate with the server(s) to request and/or provide documents (paras. 0026, 0051, etc.)]: determining a set of features based at least in part on content of the electronic communication [document ratings may be based on one or more features (paras. 0032, 0053, etc.)]; generating a request agnostic predicted interaction score for the electronic communication based on processing the set of features [a number of evaluators may predict content ratings for documents based on features of the documents (paras. 0008, 0019, 0038, 0051, etc.)]; and assigning, in one or more databases, the request agnostic predicted interaction score to the electronic communication [the content rating of the documents may be stored and provided upon request (paras. 0032-33, 0051, etc.)]; subsequent to assigning the request agnostic predicted interaction scores to the electronic communications and [the server may rate the documents, then receive requests for documents to be provided, where the rating(s) may be used to determine what documents to provide in response to the request(s) (paras. 0010, 0024, 0056, etc.)]; identifying a plurality of electronic communications of the corpus that are responsive to the electronic communications request [the server may receive a request, and use the content/aggregate content rating to determine which one or more documents to provide in response to the request (paras. 0010, 0024, 0056, etc.)]; retrieving, from the one or more databases, the request agnostic predicted interaction scores that were assigned to the identified plurality of the electronic communications prior to receiving the electronic communications request [the server may receive a request, and use the content/aggregate content rating to determine which one or more documents to provide in response to the request (paras. 0010, 0024, 0056, etc.)]; selecting, based at least in part on the request agnostic predicted interaction scores, a group of the identified plurality of the electronic communications to provide responsive to the request [the server may receive a request, and use the content/aggregate content rating to determine which one or more documents to provide in response to the request (paras. 0010, 0024, 0056, etc.)], wherein the request agnostic predicted interaction scores, used in the selecting, are generated independent of any content associated with the request and independent of any attributes associated with the request [the server may rate the documents, then receive requests for documents to be provided, where the rating(s) may be used to determine what documents to provide in response to the request(s) where the rating is provided for the documents before requests are received for the document (paras. 0010, 0024, 0056, etc.)]; and transmitting, to the client device, at least part of each of the identified plurality of the electronic communications of the group [the server may receive a request, and use the content/aggregate content rating to determine which one or more documents to provide to a user in response to the request (paras. 0010, 0024, 0056, etc.)].
While Agarwal teaches generating a request agnostic predicted interaction score for the electronic communication based on processing the set of features (see above) it does not explicitly teach using a trained machine learning model.
Ramer teaches using a trained machine learning model as [a number of machine learning methods may be used to perform a relevancy prediction including based on offline user data (paras. 0009, 0183, 0299, 0569, 0839, 1513, 1560, 1966, etc.) where the model may be trained on training data sets (paras. 0183, 1149-1152, 1359, etc.); for the request agnostic relevance score prediction of Agarwal, above] and transmitting, to the client device, at least part of each of the identified plurality of the electronic communications of the group [the identified relevant content may be provided to the user in response to a user request, using their mobile communication device (abstract, etc.)].
Agarwal and Ramer are analogous art, as they are within the same field of endeavor, namely predicting relevant content to provide to a user.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a trained machine learning model to make 
Ramer provides motivation as [machine learning algorithms may help provide more relevant content to users based upon both the content and the user, and increase the chances users will interact with the provided content (paras. 0299-302, 0344, 0408, etc.)].

As per claim 2, Agarwal/Ramer teaches generating a request specific score for each of the plurality of the electronic communications of the corpus that are responsive to the electronic communications request, wherein the request specific scores are separate from the request agnostic predicted interaction scores [context characteristics such as keywords/terms, user history, time of day, location, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0249, 0479, 0917-936, 1510-1512, 1528-1530, 1569, etc.)]; wherein selecting the group of the identified plurality of the electronic communications is further based on the request specific scores for the plurality of the electronic communications of the corpus that are responsive to the electronic communications request [context characteristics such as keywords/terms, user history, time of day, location, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0249, 0479, 0917-936, 1510-1512, 1528-1530, etc.) where the identified relevant content may be provided to the user in response to the user request, (Ramer: abstract, Morris: paras. 0010, 0024, 0056; etc.) using their mobile communication device (Ramer: abstract)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a request specific predicted interaction score from a mobile device, as taught by Ramer, in addition to the request agnostic predicted interaction score taught by Morris.
Ramer provides motivation as [machine learning algorithms may help provide more relevant content to users based upon context information of both the content and the user, and thus increase the chances users will interact with the provided content (paras. 0299-302, 0344, 0408, etc.) where using user information from a mobile device allows for content specifically designed for specific user/requests (paras. 0003-4, etc.)].

As per claim 3, Agarwal/Ramer teaches wherein generating each of the request specific scores for the electronic communications is based on at least one of: attributes associated with the client device or a user of the client device, and one or more terms of the request [context characteristics such as keywords/terms, user history, time of day, location, user demographics, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0249, 0479, 0917-936, 1510-1512, 1528-1530, 1569, etc.)].

As per claim 4, Agarwal/Ramer teaches wherein generating each of the request specific scores is based on the one or more terms included in the request, and wherein [context characteristics such as keywords/terms, user history, time of day, location, user demographics, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0212, 0479, 0917-936, etc., for likes/interactions and context information; see also paras. 1150, 1637, etc., for sentiment analysis/information) which can include conformance between terms of the request and the content, as well as different combinations of context (Ramer: paras. 0305-311, 0441, 0522-532, 0892-896, etc.)].

As per claim 5, Agarwal/Ramer teaches generating a request specific score for each of the plurality of the identified plurality of the electronic communications of the group, wherein the request specific scores are separate from the request agnostic predicted interaction scores [context characteristics such as keywords/terms, user history, time of day, location, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0212, 0479, 0917-936, etc., for likes/interactions and context information; see also paras. 1150, 1637, etc., for sentiment analysis/information)]; ranking the identified plurality of the electronic communications of the group based at least in part on the request specific scores and the request agnostic predicted interaction scores [the content may be ranked based upon request context (Ramer: paras. 0337, 0368, 0453, 0520, etc.) and selected based upon the pre-request content rating (Agarwal: paras. 0010, 0024, 0056, etc.)]; wherein transmitting, to the client device, content from each of [one or more of the selected content items will be provided to the user via the user interface (Ramer: abstract, etc.) which can include information relating to the rating(s) (Agarwal: para. 0056, etc.)].

As per claim 6, Agarwal/Ramer teaches wherein determining the set of features for a given electronic communication of the electronic communications comprises: determining at least one sentiment feature based on a plurality of sentiment inputs directed toward the given electronic communication [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes), etc. (Ramer: paras. 0025, 0212, 0479, 0917-936, etc., for likes/interactions and context information; see also paras. 1150, 1637, etc., for sentiment analysis/information)].

As per claim 7, Agarwal/Ramer teaches wherein determining the at least one sentiment feature based on a plurality of sentiment inputs directed toward the electronic communication comprises: determining a first sentiment feature based on a quantity of the sentiment inputs directed toward the given electronic communication in a first temporal period [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes) over time, etc. (Ramer: paras. 0025, 0212, 0479, 0917-936, etc., for likes/interactions and context information; see also paras. 1150, 1637, etc., for sentiment analysis/information)]; and determining a second sentiment feature based on an additional quantity of the sentiment inputs directed toward the given electronic communication in a second temporal period [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes) over time, sentiment analysis, etc. (Ramer: paras. 0025, 0212, 0479, 0917-936, etc., for likes/interactions and context information; see also paras. 1150, 1637, etc., for sentiment analysis/information) where a request for such content is received and ratings can be updated for further requests based upon certain time periods or updated/new ratings (Agarwal: para. 0054, etc.)].

As per claim 10, Agarwal/Ramer teaches wherein determining the set of features for a given electronic communication of the electronic communications comprises: determining at least one sentiment feature based on a plurality of sentiment inputs directed toward the electronic communication; determining at least one age feature based on time since creation of the given electronic communication; determining at least one textual feature based on text of the electronic communication; determining at least one sharing feature based on a quantity of shares of the electronic communication; determining at least one stream collection feature based on a stream to which the electronic communication is shared or re-shared; or determining at least one [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes), etc. (Ramer: paras. 0025, 0212, 0479, 0917-936, etc., for likes/interactions and context information; see also paras. 1150, 1637, etc., for sentiment analysis/information)].

As per claim 11, Agarwal/Ramer teaches wherein determining the set of features for a given electronic communication of the electronic communications comprises: determining at least one sentiment feature based on a plurality of sentiment inputs directed toward the electronic communication; determining at least one age feature based on time since creation of the given electronic communication; determining at least one textual feature based on text of the electronic communication; determining at least one sharing feature based on a quantity of shares of the electronic communication; determining at least one stream collection feature based on a stream to which the electronic communication is shared or re-shared; and determining at least one author feature based on an author of the electronic communication [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes), etc. (Ramer: paras. 0025, 0212, 0479, 0917-936, etc., for likes/interactions and context information; see also paras. 1150, 1637, etc., for sentiment analysis/information)].

As per claim 12, Agarwal/Ramer teaches wherein the trained machine learning model is trained to predict at least one likelihood of engagement with a corresponding electronic communication based on the corresponding set of features for the corresponding electronic communication that are processed by the trained machine learning model [the server may rate the documents, then receive requests for documents to be provided, where the rating(s) may be used to determine what documents to provide in response to the request(s) (Agarwal: paras. 0010, 0024, 0056, etc.) using any of a number of machine learning methods to perform the relevancy prediction including based on offline user data (Ramer: paras. 0009, 0183, 0299, 0569, 0839, 1513, 1560, 1966, etc.)].

As per claim 13, Agarwal/Ramer teaches wherein the at least one likelihood of engagement includes a likelihood of engagement within a temporal period [the engagement information may include a time or time period (Agarwal: paras. 0034, 0054, etc.; Ramer: paras. 0008, 0014-21, 0110, 0124-126, etc.)].

As per claim 14, Agarwal/Ramer teaches wherein the at least one likelihood of engagement includes a likelihood of at least a threshold quantity of engagements within a temporal period [the relevance may include an estimate of a specific number of user engagements (Agarwal: para. 0033, 0049, etc.; Ramer: paras. 0127-128, 0291, 0412-413, 1472-1473, etc.)].


Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2005/0223002) in view of Spivack (US 2014/0129331).

As per claim 15, Agarwal teaches a method implemented by one or more processors [the system may comprise one or more processors (paras. 0031, etc.)], comprising: in response to creation of a shared electronic communication by a creator via a client device: determining a first set of features based at least in part on content of the electronic communication [document ratings may be based on one or more features (paras. 0032, 0053, etc.)]; processing the first set of features to generate a request agnostic predicted interaction score for the electronic communication [document ratings may be based on one or more features (paras. 0032, 0053, etc.) where a number of evaluators may predict content ratings for documents based on features of the documents (paras. 0008, 0019, 0038, 0051, etc.)]; and assigning, in one or more databases, the request agnostic predicted interaction score to the electronic communication [the content rating of the documents may be stored and provided upon request (paras. 0032-33, 0051, etc.)]; subsequent to assigning the request agnostic predicted interaction score to the electronic communication, and prior to any interaction by any additional user with the shared electronic communication: using the request agnostic predicted interaction score in determining whether to [the server may receive a request, and use the content/aggregate content rating to determine which one or more documents to provide in response to the request (paras. 0010, 0024, 0056, etc.)]; determining a second set of features based at least in part on the content of the electronic communication [document ratings may be based on one or more features (paras. 0032, 0053, etc.) where the ratings may be updated (para. 0054, etc.)]; processing the second set of features to generate a new request agnostic predicted interaction score for the electronic communication [document ratings may be based on one or more features (paras. 0032, 0053, etc.) where a number of evaluators may predict content ratings for documents based on features of the documents (paras. 0008, 0019, 0038, 0051, etc.)]; and assigning, in one or more of the databases, the new request agnostic predicted interaction score to the electronic communication [the content rating of the documents may be stored and provided upon request (paras. 0032-33, 0051, etc.) where the ratings may be updated (para. 0054, etc.)]; subsequent to assigning the new request agnostic predicted interaction score to the electronic communication: using the new request agnostic predicted interaction score in determining whether to transmit, to one or more further client devices of one or more further users, at least part of the electronic communication in response to one or more corresponding further requests [the server may receive a request, and use the content/aggregate content rating to determine which one or more documents to provide to a user in response to the request (paras. 0010, 0024, 0056, etc.)].
While Agarwal teaches generating a request agnostic predicted interaction score for the electronic communication based on processing the set of features, as well as using previous user interactions to provide a new rating for further users (see above) it does not explicitly teach using a trained machine learning model; or subsequent to using the request agnostic predicted interaction score in determining whether to transmit at least part of the electronic communication, detecting occurrence of a threshold quantity of rescoring interactions with the electronic communication and that are of a particular type, the rescoring interactions each being responsive to corresponding user interface input directed to the electronic communication, and the threshold quantity being greater than one; in response to detecting the occurrence of the threshold quantity of rescoring interactions: determining a second set of features based at least in part on the content of the electronic communication and based on one or more properties of the rescoring interaction.
Spivack teaches using a trained machine learning model as [a machine learning model may be used to predict trends of sharing and interacting with content by users including relevancy scores (paras. 0048-49, 0080-82, 0147-152, 0160-169, 0173, etc.); for the content rating based on content taught by Agarwal, above]; subsequent to using the request agnostic predicted interaction score in determining whether to transmit at least part of the electronic communication, detecting occurrence of a threshold quantity of rescoring interactions with the electronic communication and that are of a particular type, the rescoring interactions each being [a repost analyzer may be used to modify the relevancy score of a post/content when users repost the content based upon the number of times a given post or message has been reposted (paras. 0038, 0082-84, 0260, etc.) which can be based upon interactions above a certain threshold (paras. 0153, 0183, 0226, etc.)]; and in response to detecting the occurrence of the rescoring interaction: determining a second set of features based at least in part on the content of the electronic communication and based on one or more properties of the rescoring interaction [a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (paras. 0038, 0080-84, 0260, etc.); for the content rating based on content taught by Agarwal, above].
Agarwal and Spivack are analogous art, as they are within the same field of endeavor, namely determining relevance of content being shared by users.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize machine learning for content relevance prediction, and to modify/adjust the scoring based on reposting/sharing by users, as taught by Spivack, for the prediction of content rating including accounting for various user interaction history in the system taught by Agarwal.
Spivack provides motivation as [machine learning is an effective means for aggregating user behavior and applying a set of rules for content sharing (paras. 0048, 0149, etc.) repost analyzer can adjust the relevancy score to account for continued interaction with the content (paras. 0080-84, etc.)].

As per claim 16, Agarwal/Spivack teaches determining one or more additional interactions with the electronic communication that occurred between the creation of the electronic communication and the rescoring interaction, wherein the one or more additional interactions do not trigger rescoring of the electronic communication; wherein determining the second set of features is further based on the one or more additional interactions [the server may receive a request, and use the content/aggregate content rating to determine which one or more documents to provide in response to the request (Agarwal: paras. 0010, 0024, 0056, etc.) where the ratings may be updated based upon further interactions (Agarwal: para. 0054, etc.)].

As per claim 17, Agarwal/Spivack teaches wherein the one or more additional interactions include at least one of: a viewing of the electronic communication and a sentiment input directed toward the electronic communication [analytics may be determined and provided including sentiment of users to various topics (Spivack: paras. 0048, 0208, etc.)].

As per claim 18, Agarwal/Spivack teaches wherein the rescoring interactions include a re-sharing of the electronic communication, and wherein the corresponding user interface input of the re-sharing directed to the electronic communication is from a given user that is not the creator, or is from the creator and is an edit of the electronic [a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (Spivack: paras. 0038, 0080-84, 0260, etc.)].

As per claim 19, Agarwal/Spivack teaches wherein assigning the new request agnostic predicted interaction score to the electronic communication comprises supplanting the request agnostic predicted interaction score with the new request agnostic predicted interaction score [the server may receive a request, and use the content/aggregate content rating to determine which one or more documents to provide in response to the request (Agarwal: paras. 0010, 0024, 0056, etc.) where the ratings may be updated based upon further interactions (Agarwal: para. 0054, etc.) where a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (Spivack: paras. 0038, 0080-84, 0260, etc.)].

As per claim 20, Agarwal/Spivack teaches wherein the first set of features include a null or special value for an interaction feature, and wherein the second set of features include a particular value for the interaction feature, wherein the particular value is determined based at least in part on the rescoring interaction [statistical attributes are computed for the commonly or frequently occurring topics in the set of messages that indicate respective levels of trendiness (Spivack: para. 0290, etc.) where a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (Spivack: paras. 0038, 0080-84, 0260, etc.)].

As per claim 21, Agarwal/Spivack teaches wherein the rescoring interactions include a sharing of the electronic communication, and wherein the corresponding user interface of the sharing input directed to the electronic communication is from a given user that is not the creator, or is from the creator and is an edit of the electronic communication [a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (Spivack: paras. 0038, 0080-84, 0260, etc.)].


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal and Ramer as applied to claims 1, 6, and 7 above, and further in view of Lin (US 2013/0254329).

As per claim 8, Agarwal/Ramer teaches the method of claim 7, as described above.
While Agarwal/Ramer teaches determining the sentiment features within certain time/temporal periods (see above), it does not explicitly teach wherein the second temporal period encompasses a plurality of second temporal period times that are more 
Lin teaches wherein the second temporal period encompasses a plurality of second temporal period times that are more distant to a current time than are any first temporal period times of the first temporal period [in response to a user request for content the system determines from the database an expected activity score based upon the user context and provides content to the user based upon the expected activity score; where the expected activity score can be determined based on a number of interactions by the user versus a number of opportunities for interaction in a time period; or other context over a particular period of time (Lin: abstract; paras. 0005-9, 0018-19, 0032-39, etc.)].
Agarwal/Ramer and Lin are analogous art, as they are within the same field of endeavor, namely predicting interaction scores for content.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use interactions with the content over specific time periods and/or compared to opportunities for interaction, as taught by Lin, for the determination of content rating, utilizing interactions over time by the users in the system taught by Agarwal/Ramer.
Because both Agarwal/Ramer and Lin teach utilizing interactions by users with the content over time in the prediction of interaction/relevance, it would have been obvious to one of ordinary skill in the art to use interactions with the content over specific time periods and/or compared to opportunities for interaction, as taught by Lin, for the determination of content rating, utilizing interactions over time by the users in the 

As per claim 9 Agarwal/Ramer/Lin teaches wherein the second temporal period overlaps the first temporal period [The expected activity score can be determined based on a number of interactions by the user versus a number of opportunities for interaction in a time period. The time period can be a recent time period, from a present point in time back a pre-defined amount of time in the past. The expected activity score can be weighted based on dates of activities associated with the user, with more recent activities weighted higher than less recent activities. The expected activity score can be determined based on user interactions of other users that are similar to the user. The threshold can correspond to a recent expected activity score determined for the user, where the recent expected activity score is determined based on user interactions by the user in a recent time period and where the recent time period is shorter than the time period (Lin: para. 0009, etc.); in which case the recent time period is within but more recent than the time period overall].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-21 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feldman (US 2014/0214555), Cohen (US 2018/0173376), and You (US 2017/0061468) – disclose various systems for prediction user interaction scores/rates for content.
Burdakov (US 2018/0063062 – cited in prior action) – discloses predicting interaction scores for content including user feedback (such as “likes”).
Cheng (US 2013/0346182 – cited in prior action) – discloses click prediction based upon features extracted from ad content.
Hegeman (US 2013/0124297) – discloses a system of ad performance/interaction prediction and bidding, including using prior ad performance/weighting data and creating a prediction in response to request for content.
Morris (US 2017/0186029) – discloses predicting organic and relevancy scores for ads.
Bharat (US 2004/0257723) – discloses determining an ad score based on ad attributes.
Hegeman (US 2013/0124297) – discloses predicting an ad performance score and weighting different performance scores based upon context info.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128